Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 127-147 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
	Regarding claim 127, the claim recites “providing a cannula comprising a proximal end, a distal end, a lumen extending from the proximal end of the cannula to the distal end of the cannula, a lateral port, one or more markings to aid with visualization, and a hub” in the second limitation. However, the specification only discloses a port of the catheter and ports for the pump.  Therefore, the specification does not sufficiently disclose a lateral port of the cannula. Due to this lack of sufficient disclosure one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
	Regarding claim 136 the claim recites “the inner member comprises a thermoplastic material”. However, the specification only discloses parts of the infuser/infusion pump as being made of a thermoplastic material.  The specification discloses multiple parts of different pumps as being constructed of materials such as a thermoplastic material including the housing material of the pump shown in Figs. 7 and 8, the end cap of the pump shown in Figs. 9 and 10, the inner sleeve of the pump shown in Fig.  12, as well as the inner sleeve of the pump shown in Figs. 13 and 14.  However, the specification does not disclose the inner member that is inserted into the catheter comprising a thermoplastic material.  Due to this lack of sufficient disclosure one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
Regarding claim 139, the claim recites “inserting a removable sleeve into the lumen of the cannula wherein the sleeve is configured to reinforce the first tubular member”. However, the specification only describes sleeves as parts of the different pump embodiments, a sleeve within the catheter Paras [0209]-[0210], and a sleeve placed on the outside of the catheter Paras [0220] and [0223]. Therefore, the specification does not sufficiently disclose a removable sleeve inserted into the lumen of the cannula. Due to this lack of sufficient disclosure, the claim is rendered new matter and one 
Regarding claims 141, 143, and 146-147 the claims recite “the first member comprises a thermoplastic material” [claim 141], “the removable sleeve comprises a thermoplastic material” [claims 143 and 147], and “the tubular member comprises a thermoplastic material”. However, the specification only discloses parts of the infuser/infusion pump as being made of a thermoplastic material.  The specification discloses multiple parts of different pumps as being constructed of materials such as a thermoplastic material including the housing material of the pump shown in Figs. 7 and 8, the end cap of the pump shown in Figs. 9 and 10, the inner sleeve of the pump shown in Fig.  12, as well as the inner sleeve of the pump shown in Figs. 13 and 14.  However, the specification does not disclose the first member, the removable sleeve, or the tubular member comprising a thermoplastic material.  The removable sleeve as claimed is inserted into the cannula [claim 139] and the tubular member [claim 145].  Due to this lack of sufficient disclosure, the claims are rendered new matter and one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
Regarding claim 142, the claim recites “the cannula comprises a lateral port”. However, the specification only discloses a side/lateral port of the catheter and ports for the pump.  Therefore, the specification does not sufficiently disclose a lateral port of the cannula. Due to this lack of sufficient disclosure one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
Regarding claim 145, the claim recites “inserting a removable sleeve into the lumen of the tubular member wherein the sleeve is configured to reinforce the first tubular member”. The specification describes a sleeve within the catheter Paras [0209]-[0210] however it does not disclose that this sleeve is inserted or removable. Paras. [0220] and [0223] disclose “an additional removable 
Dependent claims deemed rejected due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 128-129 and 139-147 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 128 and 129 recite the limitations “wherein the pharmacological agent is selected from a group consisting of local anesthetics such as ropivacaine, bupivacaine, mepivacaine, lidocaine, and combinations thereof” (claim 128), and “further comprising the step of attaching a portable pump to administer the pharmacological agent through the lumen of the inner member” (claim 129).  The pharmacological agent has not been previously defined therefore there is insufficient antecedent basis for this limitation in the claim. For examination purposes these claims will both be read as “a pharmacological agent”.
the first tubular member”.  The first tubular member has not been previously defined therefore there is insufficient antecedent basis for this limitation in the claim. For examination purposes this claim will be read as “providing a tubular member comprising a proximal end, a distal end and at least one lumen extending from the proximal end to the distal end, the lumen comprising a first inside diameter at a proximal end portion of the catheter and a second inside diameter at a distal end portion of the tubular member”.  If applicant decides to amend the limitation in this way the multiple recitations of “the first tubular member” in claim 139 will also have to be amended accordingly.
Claim 141 recites the limitation “wherein the first member comprises a thermoplastic material”.  The first member has not been previously defined therefore there is insufficient antecedent basis for this limitation in the claim. For examination purposes this claim will be read as “wherein the tubular member comprises a thermoplastic material”.
Claim 145 recites the limitation “inserting the cannula into the lumen of the first tubular member such that the distal end of the cannula extends past the distal end of the first tubular member” in the third limitation.  The first tubular member has not been previously defined therefore there is insufficient antecedent basis for this limitation in the claim. For examination purposes this claim will be read as “inserting the cannula into the lumen of the tubular member such that the distal end of the cannula extends past the distal end of the tubular member”.  If applicant decides to amend the limitation in this way the recitation of “the first tubular member” in the last limitation of claim 145 will also have to be amended accordingly.
Dependent claims deemed rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 127, 131-133, 135, and 137-138 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heck (US 20100286657 A1), and further in view of Plishka (US 20040049157 A1) and Cecchi (US 20030208101 A1).
Regarding claim 127, Heck discloses a method for administering a continuous flow (Para [0031] – “Tubing or a syringe is coupled to a hub 34 at the inlet port of the catheter. A high velocity, high volume flow liquid is injected or introduced into the inlet port of the catheter. The liquid can include intravenous fluid, contrast dye, blood, a pharmaceutical compound, a saline solution, or mixtures thereof”) or intermittent bolus of a pharmacological agent to facilitate a continuous or prolonged nerve block to a patient, comprising the steps of: 
providing an over the needle catheter (Fig. 5 element 10, Fig. 7 shows the catheter is surrounding/over the stylet [needle]) comprising a proximal end (Fig. 5 – element 18 is the proximal end of catheter 10, Para [0023] – “The catheter 14 or lumen has a proximal end 18”), a distal end (although it’s not labeled Fig. 5 shows a distal end of the catheter, Para [0010] – “The distal tapered conical shape of the catheter is advanced through the patient's skin”) and at least one lumen extending from the proximal end to the distal end (Fig.4 shows a stylet placed within the lumen from the proximal end to the distal end of the catheter, Abstract – “A high-volume peripheral intravenous (IV) catheter and method includes an elongate stylet removably disposed in the lumen of an elongate catheter”), the lumen comprising a first inside diameter at a proximal end portion of the over the needle catheter and a second inside diameter at a distal end portion of the over the needle catheter, the first inside diameter being greater than the second inside diameter (Abstract – “The catheter has a proximal cylindrical shape from the inlet port transitioning at a transition to an inner lumen conical taper terminating at the outlet port, and having a larger internal diameter at the inlet port and a tapering smaller internal diameter between the transition and the outlet port”), and a hub (Fig. 5 element 34, Para [0024] – “A hub 34 is coupled to the proximal end 18 of the catheter”);
providing an inner member comprising a proximal end (Fig. 6 element 46-stylet, Para [0025] – “A proximal end of the stylet can be configured to engage the hub”), a distal end (Fig. 6 element 50, Para [0025] – “A distal end 50 of the stylet 46 can be beveled”) and a lumen extending from the proximal end of the inner member to a distal end of the inner member (Fig. 7 shows the catheter with the stylet placed inside, the catheter is disclosed as having a lumen which can be interpreted as white spaces between the walls of the catheter therefore it is interpreted the white space between the walls of the stylet in Fig. 7 is a lumen); and 
inserting the inner member into the lumen of the over the needle catheter such that the distal end of the inner member extends past the distal end of the over the needle catheter (Para [0009] – “The stylet can have a beveled distal end forming a piercing tip that protrudes from the outlet port of the catheter when the stylet is completely inserted in the catheter);
Conversely Heck does not teach providing a cannula comprising a proximal end, a distal end, a lumen extending from the proximal end of the cannula to the distal end of the cannula, a lateral port, one or more markings to aid with visualization, and a hub; 
inserting the cannula into the lumen of the over the needle catheter such that the distal end of the cannula extends past the distal end of the over the needle catheter; 
inserting, substantially simultaneously, the cannula and the over the needle catheter into the patient; 
removing the cannula from the lumen of the over the needle catheter while monitoring a location of the distal end portion of one or more of the cannula and the over the needle catheter;
However, Plishka discloses providing a cannula (Para [0024] – “Referring to FIG. 1, the device of the invention generally comprises a cannula assembly 10”) comprising a proximal end, a distal end, a lumen extending from the proximal end of the cannula to the distal end of the cannula (Para [0026] – “The inner cannula 15 is positioned within and is movable relative to the outer cannula 14. Thus, the inner diameter of the outer cannula 14 is slightly larger than the outer diameter of the inner cannula 15. The inner cannula 15 comprises a longitudinal hollow body 30 having a proximal end 31 and distal end 32 and an internal lumen 33 running therethrough”), a lateral port (Para [0007] – “a cannula assembly , and a hub (Para [0029] – “the proximal portion 31 of the inner cannula 15 can comprise an inner cannula hub 50”); 
inserting the cannula into the lumen of the over the needle catheter (Para [0037] – “The reinsertible valve 73 of the valve assembly 30 can be any structure adapted to repeatedly accommodate a cannula structure and continuously maintain a seal circumscribing the cannula when inserted therethrough”) such that the distal end of the cannula extends past the distal end of the over the needle catheter (Para [0039] – “The distal ends of both the inner and outer cannulas when assembled extend further beyond the distal end 65 of the catheter 62 as shown in FIG. 1”); 
inserting, substantially simultaneously, the cannula and the over the needle catheter into the patient (Para [0024] – “The distal components of the assembled device, i.e., the catheter 62, inner cannula 15 and outer cannula 14 both residing within the catheter 62, are adapted for insertion and positioning within the body cavity’); 
removing the cannula from the lumen of the over the needle catheter (Para [0042] – “Once the cannulas are removed from within the catheter 62”)
Plishka is an analogous art considering it is in the field of a catheter device with an insertable cannula.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the insertable/removable cannula of Plishka to achieve the same results. One would have motivation to combine because “The device contains structural and functional features enhancing the accuracy and safety of the device…the separation of the patient's internal environment and external environment can be maintained throughout the procedure with the device of the invention” (Plishka – Para [0005]).
As disclosed above Heck and Plishka disclose the cannula and the over the needle catheter conversely Heck and Plishka do not teach one or more markings to aid with visualization
while monitoring a location of the distal end portion of one or more of the cannula and the over the needle catheter;
However, Cecchi discloses one or more markings to aid with visualization (Fig. 1 – element 37 and 39, Para [0042] – “readings of inner component markings 39 and the guide cannula markings 37”)
[moving an inner component in a lumen of an outer component] while monitoring a location of the distal end portion of one or more of the cannula and the over the needle catheter (Para [0017] – “It is, therefore, an object of this invention to clearly and distinctly mark the inner catheter with various and different types of marks that will allow the physician to clearly identify the relationship of the outer guide cannula when the inner catheter is retracted”);
Cecchi is an analogous art considering it is in the field of a catheter system including an outer and inner component with position monitoring
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the markings of Cecchi to achieve the same results. One would have motivation to combine because it “will allow the physician to clearly know the relationship of the inner catheter to the guide cannula and therefore the location of the distal tip.” (Cecchi – Para [0006]).
Regarding Claim 131, Heck, Plishka, and Cecchi disclose all the elements of the claimed invention as cited in claim 127.
Conversely Heck does not teach wherein the one or more markings are configured to aid with ultrasound visualization.
However, Cecchi discloses wherein the one or more markings are configured to aid with ultrasound visualization (Para [0049] – “The echogenic portion 33 can be seen by ultrasonic imaging equipment”, Fig. 5 shows the echogenic portion which arrears as dots therefore the echogenic portion is interpreted as markings).

Regarding Claim 132, Heck, Plishka, and Cecchi disclose all the elements of the claimed invention as cited in claim 127.
Conversely Heck does not teach wherein the one or more markings are echogenic.
However, Cecchi discloses wherein the one or more markings are echogenic (Para [0049] – “The echogenic portion 33 can be seen by ultrasonic imaging equipment”, Fig. 5 shows the echogenic portion which arrears as dots therefore the echogenic portion is interpreted as markings).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the markings of Cecchi to achieve the same results. One would have motivation to combine because it “will allow the physician to clearly know the relationship of the inner catheter to the guide cannula and therefore the location of the distal tip.” (Cecchi – Para [0006]).
Regarding Claim 133, Heck, Plishka, and Cecchi disclose all the elements of the claimed invention as cited in claim 127.
Conversely Heck does not teach wherein the one or more markings comprise a geometric pattern.
However, Cecchi discloses wherein the one or more markings comprise a geometric pattern (Para [0041] – “Each successive mark 37 is spaced 1 cm further out on the guide member 36. Accordingly, insertion only up to the 9th mark 37, i.e. the most distal mark, indicates that 14 cm of the guide cannula is within the patient.”, Para [0042] – “Each marking 39 out from central marking 41 .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the markings of Cecchi to achieve the same results. One would have motivation to combine because it “will allow the physician to clearly know the relationship of the inner catheter to the guide cannula and therefore the location of the distal tip.” (Cecchi – Para [0006]).
Regarding Claim 135, Heck, Plishka, and Cecchi disclose all the elements of the claimed invention as cited in claim 127.
Heck further discloses wherein the over the needle catheter is kink resistant (Para [0023]- “The catheter 14 can be flexible and non-compressible. Thus, the catheter can bend and flex with respect to the patient's vein, without compressing and closing off the lumen”).
Regarding Claim 137, Heck, Plishka, and Cecchi disclose all the elements of the claimed invention as cited in claim 127.
Heck further discloses wherein the inner member reinforces the over the need needle catheter (Para [0025] – “The stylet can be rigid with respect to the catheter and resists bending or flexing, even under force. The stylet can be formed of stainless steel”).
Regarding Claim 138, Heck, Plishka, and Cecchi disclose all the elements of the claimed invention as cited in claim 127.
Conversely Heck does not teach wherein the cannula comprises a beveled tip.
However, Plishka discloses wherein the cannula comprises a beveled tip (Para [0025] – “The distal tip 21 of the outer cannula 14 can comprise a sharp tapered cutting edge as illustrated in FIG. 11”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the cannula of Plishka to achieve the same .
Claims 128 and 134 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heck (US 20100286657 A1), Plishka (US 20040049157 A1) and Cecchi (US 20030208101 A1) as applied to claim 127 above, and further in view of Vitullo (US 20060217655 A1).
Regarding Claim 128, Heck, Plishka, and Cecchi disclose all the elements of the claimed invention as cited in claim 127.
Conversely Heck does not teach wherein the pharmacological agent is selected from a group consisting of local anesthetics such as ropivacaine, bupivacaine, mepivacaine, lidocaine, and combinations thereof.
However, Vitullo discloses wherein the pharmacological agent is selected from a group consisting of local anesthetics such as ropivacaine, bupivacaine, mepivacaine, lidocaine, and combinations thereof (Para [0138]-[0140] – “anaesthetic may be administered to effectuate a nerve block: When a dense motor and sensory block is required: Ropivacaine 10 mg/mL (1%). Inject 20 mL as a bolus and then infuse with syringe driver a diluted concentration (5 mg/mL or 0.5%) at 10-20 mL/hour”).
Vitullo is an analogous art considering it is in the field of administering a nerve blocking anesthetic.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the anesthetic of Vitullo to achieve the same results. One would have motivation to combine because “Promising preliminary results have been achieved with ropivacaine” (Vitullo – Para [0146]).
Regarding Claim 134, Heck, Plishka, and Cecchi disclose all the elements of the claimed invention as cited in claim 127.
Conversely Heck does not teach further comprising the steps of providing nerve stimulation.
However, Vitullo discloses further comprising the steps of providing nerve stimulation (Para [0012] – “in accordance with the present invention, the catheter wire can be used to provide electrical stimulation to the distal tip of the needle and, once the distal end of the catheter extends beyond the distal tip of the needle, to the nerve of the patient”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the nerve stimulation of Vitullo to achieve the same results. One would have motivation to combine because “the position of the distal tip of the needle may be identified by providing electrical stimulation to the catheter wire and needle and thus locating a specific nerve.” (Vitullo – Para [0015]).
Claim 129 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heck (US 20100286657 A1), Plishka (US 20040049157 A1) and Cecchi (US 20030208101 A1) as applied to claim 127 above, and further in view of Sampson (US 20070185435 A1).
Regarding Claim 129, Heck, Plishka, and Cecchi disclose all the elements of the claimed invention as cited in claim 127.
Heck further discloses a portable pump (Para [0010] – “Tubing or a syringe is coupled to the hub at the inlet port of the catheter”)
Conversely Heck does not teach further comprising the step of attaching a portable pump to administer the pharmacological agent through the lumen of the inner member.
However, Sampson discloses further comprising the step of attaching a portable pump to administer the pharmacological agent through the lumen of the inner member (Para [0032] – “The leur .
Sampson is an analogous art considering it is in the field of administering an anesthetic.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the pump of Sampson to achieve the same results. One would have motivation to combine because “The desired amount of anesthetic is delivered into the tissue, e.g., by pushing the plunger of the syringe attached to the needle 112 (step 214).” (Sampson – Para [0037]), therefore the syringe [pump] allows one to control the desired amount of anesthetic.
Claim 130 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heck (US 20100286657 A1), Plishka (US 20040049157 A1) Cecchi (US 20030208101 A1), and Sampson (US 20070185435 A1) as applied to claims 127 and 129 above, and further in view of Vitullo (US20060217655A1).
Regarding Claim 130, Heck, Plishka, Cecchi, and Sampson disclose all the elements of the claimed invention as cited in claims 127 and 129.
As disclosed Heck discloses a portable pump conversely Heck does not teach further comprising the step of administering, with the portable pump, a continuous flow or an intermittent bolus of a pharmacological agent to facilitate the continuous or prolonged nerve block to the patient.
However Vitullo discloses further comprising the step of administering, with the portable pump (Para [0123] – “The apparatus containing the medicament to be applied to the target nerve 12 of the patient can take numerous forms including a pump or spring loaded syringe”), a continuous flow or an intermittent bolus of a pharmacological agent to facilitate the continuous or prolonged nerve block to the patient (Para [0015] – “Once optimum placement is achieved, the catheter is utilized for continuous administration of anaesthetic”).
.
Claim 136 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heck (US 20100286657 A1), Plishka (US 20040049157 A1) and Cecchi (US 20030208101 A1) as applied to claim 127 above, and further in view of Chittenden (US 4342313 A).
Regarding Claim 136, Heck, Plishka, and Cecchi disclose all the elements of the claimed invention as cited in claim 127.
Conversely Heck does not teach wherein the inner member comprises a thermoplastic material.
However, Chittenden discloses wherein the inner member comprises a thermoplastic material (Col. 6 lines 19-21 – “Needle 20 and stylet 68 may be formed of any suitable materials such as stainless steel, nylon, high density polyethylene or the like”, nylon and high density polyethylene are both thermoplastic material and as shown in Fig. 5 needle 20 is an inner member).
Chittenden is an analogous art considering it is in the field of a catheter with an inner member.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the thermoplastic material of Chittenden to achieve the same results. One would have motivation to combine because “Accordingly, it is an advantage of the present invention to provide an improved needle-inside catheter insertion device” (Chittenden Col. 1 lines 57-59).
Claims 139, 142, 144, and 145 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heck (US 20100286657 A1), and further in view of Plishka (US 20040049157 A1) and Lichtenberg (US 20060106348 A1).
Regarding Claim 139, Heck discloses a method for administering a continuous flow (Para [0031] – “Tubing or a syringe is coupled to a hub 34 at the inlet port of the catheter. A high velocity, high volume flow liquid is injected or introduced into the inlet port of the catheter. The liquid can include intravenous fluid, contrast dye, blood, a pharmaceutical compound, a saline solution, or mixtures thereof”) or intermittent bolus of a pharmacological agent to a patient, comprising the steps of: 
providing a tubular member comprising a proximal end (Fig. 5 – element 18 is the proximal end of catheter 10, Para [0023] – “The catheter 14 or lumen has a proximal end 18”), a distal end (although it’s not labeled Fig. 5 shows a distal end of the catheter, Para [0010] – “The distal tapered conical shape of the catheter is advanced through the patient's skin”) and at least one lumen extending from the proximal end to the distal end (Fig.4 shows a stylet placed within the lumen from the proximal end to the distal end of the catheter, Abstract – “A high-volume peripheral intravenous (IV) catheter and method includes an elongate stylet removably disposed in the lumen of an elongate catheter”), the lumen comprising a first inside diameter at a proximal end portion of the catheter and a second inside diameter at a distal end portion of the first tubular member, and the first inside diameter being greater than the second inside diameter (Abstract – “The catheter has a proximal cylindrical shape from the inlet port transitioning at a transition to an inner lumen conical taper terminating at the outlet port, and having a larger internal diameter at the inlet port and a tapering smaller internal diameter between the transition and the outlet port”);
Conversely Heck does not teach providing a cannula comprising a proximal end, a distal end, and a lumen extending from the proximal end of the cannula to the distal end of the cannula, and a hub;
inserting the cannula into the lumen of the first tubular member such that the distal end of the cannula extends past the distal end of the first tubular member; and 
inserting a removable sleeve into the lumen of the cannula wherein the sleeve is configured to reinforce the first tubular member.
However, Plishka discloses providing a cannula (Para [0024] – “Referring to FIG. 1, the device of the invention generally comprises a cannula assembly 10”) comprising a proximal end, a distal end, a lumen extending from the proximal end of the cannula to the distal end of the cannula (Para [0026] – “The inner cannula 15 is positioned within and is movable relative to the outer cannula 14. Thus, the inner diameter of the outer cannula 14 is slightly larger than the outer diameter of the inner cannula 15. The inner cannula 15 comprises a longitudinal hollow body 30 having a proximal end 31 and distal end 32 and an internal lumen 33 running therethrough”), and a hub (Para [0029] – “the proximal portion 31 of the inner cannula 15 can comprise an inner cannula hub 50”); 
inserting the cannula into the lumen of the first tubular member (Para [0037] – “The reinsertible valve 73 of the valve assembly 30 can be any structure adapted to repeatedly accommodate a cannula structure and continuously maintain a seal circumscribing the cannula when inserted therethrough”) such that the distal end of the cannula extends past the distal end of the first tubular member (Para [0039] – “The distal ends of both the inner and outer cannulas when assembled extend further beyond the distal end 65 of the catheter 62 as shown in FIG. 1”); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the insertable/removable cannula of Plishka to achieve the same results. One would have motivation to combine because “The device contains structural and functional features enhancing the accuracy and safety of the device…the separation of the patient's internal environment and external environment can be maintained throughout the procedure with the device of the invention” (Plishka – Para [0005]).
inserting a removable sleeve into the lumen of the cannula wherein the sleeve is configured to reinforce the first tubular member.
However Lichtenberg discloses inserting a removable sleeve into the lumen of the cannula wherein the sleeve is configured to reinforce the first tubular member (Abstract – “an inner tube positioned within the outer tube”, Para [0028] – “The inner tube 76 is preferably made of a flexible plastic material and is sized to have sufficient clearance within the outer tube 24 and the receiver member 32 so that the inner tube 76 can be slidably withdrawn from the outer tube 24 for removal of the needle”, inner tube is interpreted as a sleeve and outer tube is interpreted as the cannula, the inner tube is an extra layer of material therefore it would reinforce the first tubular member).
Lichtenberg is an analogous art considering it is in the field of a device for administering medication/fluids into a patient.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the sleeve of Lichtenberg to achieve the same results. One would have motivation to combine because “the needle, safely within the inner tube, can be safely removed and disposed,” (Lichtenberg - abstract).
Regarding Claim 142, Heck, Plishka, and Lichtenberg disclose all the elements of the claimed invention as cited in claim 139.
Conversely Heck does not teach wherein the cannula comprises a lateral port.
However, Plishka discloses wherein the cannula comprises a lateral port (Para [0007] – “a cannula assembly comprising an inner cannula having an internal lumen and at least one lateral opening”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the cannula of Plishka to achieve the same 
Regarding Claim 144, Heck, Plishka, and Lichtenberg disclose all the elements of the claimed invention as cited in claim 139.
Conversely Heck does not teach wherein the cannula comprises a beveled tip.
However, Plishka discloses wherein the cannula comprises a beveled tip (Para [0025] – “The distal tip 21 of the outer cannula 14 can comprise a sharp tapered cutting edge as illustrated in FIG. 11”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the cannula of Plishka to achieve the same results. One would have motivation to combine because “The device contains structural and functional features enhancing the accuracy and safety of the device…the separation of the patient's internal environment and external environment can be maintained throughout the procedure with the device of the invention” (Plishka – Para [0005]).
Regarding Claim 145, Heck discloses a method for administering a continuous flow (Para [0031] – “Tubing or a syringe is coupled to a hub 34 at the inlet port of the catheter. A high velocity, high volume flow liquid is injected or introduced into the inlet port of the catheter. The liquid can include intravenous fluid, contrast dye, blood, a pharmaceutical compound, a saline solution, or mixtures thereof”) or intermittent bolus of a pharmacological agent to a patient, comprising the steps of: 
providing a tubular member comprising a proximal end (Fig. 5 – element 18 is the proximal end of catheter 10, Para [0023] – “The catheter 14 or lumen has a proximal end 18”), a distal end (although it’s not labeled Fig. 5 shows a distal end of the catheter, Para [0010] – “The distal tapered conical shape of the catheter is advanced through the patient's skin”) and at least one lumen extending from the proximal end to the distal end (Fig.4 shows a stylet placed within the lumen from the proximal end to the distal end of the catheter, Abstract – “A high-volume peripheral intravenous (IV) catheter and method includes an elongate stylet removably disposed in the lumen of an elongate catheter”);
Conversely Heck does not teach providing a cannula comprising a proximal end, a distal end, and a lumen extending from the proximal end of the cannula to the distal end of the cannula; 
inserting the cannula into the lumen of the first tubular member such that the distal end of the cannula extends past the distal end of the first tubular member; and 
inserting a removable sleeve into the lumen of the tubular member wherein the sleeve is configured to reinforce the first tubular member.
However, Plishka discloses providing a cannula (Para [0024] – “Referring to FIG. 1, the device of the invention generally comprises a cannula assembly 10”) comprising a proximal end, a distal end, and a lumen extending from the proximal end of the cannula to the distal end of the cannula (Para [0026] – “The inner cannula 15 is positioned within and is movable relative to the outer cannula 14. Thus, the inner diameter of the outer cannula 14 is slightly larger than the outer diameter of the inner cannula 15. The inner cannula 15 comprises a longitudinal hollow body 30 having a proximal end 31 and distal end 32 and an internal lumen 33 running therethrough”); 
inserting the cannula into the lumen of the first tubular member (Para [0037] – “The reinsertible valve 73 of the valve assembly 30 can be any structure adapted to repeatedly accommodate a cannula structure and continuously maintain a seal circumscribing the cannula when inserted therethrough”) such that the distal end of the cannula extends past the distal end of the first tubular member (Para [0039] – “The distal ends of both the inner and outer cannulas when assembled extend further beyond the distal end 65 of the catheter 62 as shown in FIG. 1”); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the insertable/removable cannula of Plishka 
Heck discloses the first tubular member as cited above conversely Heck and Plishka do not teach inserting a removable sleeve into the lumen of the tubular member wherein the sleeve is configured to reinforce the first tubular member.
However Lichtenberg discloses inserting a removable sleeve into the lumen of the tubular member wherein the sleeve is configured to reinforce the first tubular member (Abstract – “an inner tube positioned within the outer tube”, Para [0028] – “The inner tube 76 is preferably made of a flexible plastic material and is sized to have sufficient clearance within the outer tube 24 and the receiver member 32 so that the inner tube 76 can be slidably withdrawn from the outer tube 24 for removal of the needle”, inner tube is interpreted as a sleeve and outer tube is interpreted as the tubular member, the inner tube is an extra layer of material therefore it would reinforce the first tubular member).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the sleeve of Lichtenberg to achieve the same results. One would have motivation to combine because “the needle, safely within the inner tube, can be safely removed and disposed,” (Lichtenberg - abstract).
Claim 140 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heck (US 20100286657 A1), Plishka (US 20040049157 A1) and Lichtenberg (US 20060106348 A1) as applied to claim 139 above, and further in view of Cecchi (US 20030208101 A1).
Regarding Claim 140, Heck, Plishka, and Lichtenberg disclose all the elements of the claimed invention as cited in claim 139.
wherein the canula comprises one or more markings that are echogenic.
However, Cecchi discloses wherein the canula comprises one or more markings that are echogenic (“Para [0050] – “the process for forming the distal end 28 with an echogenic portion 33 is described. As best seen in FIG. 6, prior to forming, the distal end 28 of the inner component”, Fig. 5 shows the echogenic portion which arrears as dots therefore the echogenic portion is interpreted as markings).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the markings of Cecchi to achieve the same results. One would have motivation to combine because it “will allow the physician to clearly know the relationship of the inner catheter to the guide cannula and therefore the location of the distal tip.” (Cecchi – Para [0006]).
Claims 141 and 146, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heck (US 20100286657 A1), Plishka (US 20040049157 A1) and Lichtenberg (US 20060106348 A1) as applied to claims 139 and 145 above, and further in view of Vitullo (US 20060217655 A1).
Regarding Claim 141, Heck, Plishka, and Lichtenberg disclose all the elements of the claimed invention as cited in claim 139.
Conversely Heck does not teach wherein the first member comprises a thermoplastic material.
However, Vitullo discloses wherein the first member comprises a thermoplastic material (Para [0008] – “The catheter is formed primarily of a thermoplastic or related material”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the thermoplastic material of Vitullo to achieve the same results. One would have motivation to combine because a thermoplastic material would be lightweight yet durable.
Regarding Claim 146, Heck, Plishka, and Lichtenberg disclose all the elements of the claimed invention as cited in claim 145.
Conversely Heck does not teach wherein the tubular member comprises a thermoplastic material.
However, Vitullo discloses wherein the tubular member comprises a thermoplastic material (Para [0008] – “The catheter is formed primarily of a thermoplastic or related material”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the thermoplastic material of Vitullo to achieve the same results. One would have motivation to combine because a thermoplastic material would be lightweight yet durable.
Claims 143 and 147, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heck (US 20100286657 A1), Plishka (US 20040049157 A1) and Lichtenberg (US 20060106348 A1) as applied to claims 139 and 145 above, and further in view of Reesemann (US 5855567 A).
Regarding Claim 143, Heck, Plishka, and Lichtenberg disclose all the elements of the claimed invention as cited in claim 139.
Conversely Heck does not teach wherein the removable sleeve comprises a thermoplastic material.
As cited above Lichtenberg discloses the removable sleeve
However, Reesemann discloses wherein the […] sleeve comprises a thermoplastic material (Col.4 lines 25-26 – “The first inner layer may be formed of polytetrafluoroethylene”, the first inner layer is interpreted as the sleeve, polytetrafluoroethylene also known as PTFE and Teflon is a thermoplastic material).
Reesemann is an analogous art considering it is in the field of a catheter with a lumen for inserting/removing other tubular members.

Regarding Claim 147, Heck, Plishka, and Lichtenberg disclose all the elements of the claimed invention as cited in claim 145.
Conversely Heck does not teach wherein the removable sleeve comprises a thermoplastic material.
As cited above Lichtenberg discloses the removable sleeve
However, Reesemann discloses wherein the […] sleeve comprises a thermoplastic material (Col.4 lines 25-26 – “The first inner layer may be formed of polytetrafluoroethylene”, the first inner layer is interpreted as the sleeve, polytetrafluoroethylene also known as PTFE and Teflon is a thermoplastic material).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the thermoplastic sleeve of Reesemann to achieve the same results. One would have motivation to combine because “the shaft 20 is formed from a multi-layered construction, which includes a first inner layer for decreasing the coefficient of friction within lumen 26 for passing a treatment device therethrough” (Reesemann - Col. 4 lines 20-23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         
/JASON M IP/               Primary Examiner, Art Unit 3793